Citation Nr: 1822143	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disability.  

2.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1982 to December 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  The transcript of the hearing is associated with the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The Veteran has been awarded service-connected for a cervical spine condition and bilateral shoulder conditions as a result of a motor vehicle accident in active service.  The Veteran claims that he also has a headache disability as a result of the same car accident and related to his cervical spine and shoulder disabilities.  The Veteran's records contain instances of complaints of headaches asserted to be related to the same conditions, e.g. March 2013 and March 2009 medical appointments.  The Veteran has not been afforded a VA medical examination for a headache condition.  In keeping with VA's mandate to assist the Veteran in the development of his claim, he should be provided with a headache examination.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the Veteran asserts that his unemployability relates to his back and shoulder disabilities, and the headache condition purportedly arises from those conditions, the development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of the other remanded claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).  

Accordingly, the case is REMANDED for the following action:

1.  With assistance from the Veteran, determine if there are any outstanding treatment records.  If so, obtain them and associate them with the claims file.  

2.  Schedule the Veteran for a VA headaches examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any headache condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that the headache disorder(s) was caused by the Veteran's active service?  

(b)  Is it at least as likely as not (i.e. 50 percent probability) that the headache disorder(s) was caused by or aggravated by the Veteran's service-connected disabilities, with particular emphasis on the cervical and shoulder disabilities?  

(c)  Discuss the impact, if any, on the Veteran's headaches have in an occupational setting.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of headache symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




